Appeal by the claimants from an order of the Court of Claims (Amann, J.), entered August 12,1981, which denied their motion pursuant to subdivision 6 of section 10 of the Court of Claims Act for leave to file a late notice of claim. Order reversed, with $50 costs and disbursements, and claimants’ motion to file a late notice of claim is granted. Under the circumstances of this case, the Court of Claims erred when it denied claimants’ motion on the ground that they failed to proffer a reasonable excuse for not filing a timely notice of claim. “[T]he tender of a reasonable excuse * * * is not a precondition to permission to file a late claim such as to constitute a sine qua non for the requested relief * * * Nothing in the statute makes the presence or absence of any one factor determinative.” (Bay Terrace Coop. Section IV v New York State Employees’ Retirement System, Policemen’s & Firemen’s Retirement System, 55 NY2d 979, *614981; Matter of Butler v State of New York, 81 AD2d 834.) In our view, the motion should have been granted. Damiani, J. P., Lazer, Gibbons and Rubin, JJ., concur.